Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 1 of 19 PageID 9726




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


 JERMC LTD, et al.,

       Plaintiffs,

 v.                                                 Case No. 8:19-cv-688-T-60AAS

 TOWN OF REDINGTON
 SHORES, et al.,

       Defendants.
 ________________________________/

                 ORDER GRANTING IN PART, AND DENYING IN
                PART, DEFENDANTS’ MOTIONS TO DISMISS; and

                ORDER DENYING IN PART, AND DISMISSING IN
                PART, DEFENDANTS’ MOTIONS FOR SANCTIONS

       This matter is before the Court on several motions:

          (1)    “Town of Redington Shores’ Dispositive Motion to
                 Dismiss Plaintiffs’ Second Amended Complaint and
                 Incorporated Memorandum of Law” (Doc. 92);

          (2)    “Defendant James Denhardt’s Dispositive Motion to
                 Dismiss the Second Amended Complaint and Motion
                 to Dismiss-Motion for Summary Judgment as to
                 Counts V and VII and Incorporated Memorandum of
                 Law” (Doc. 94);

          (3)    “Defendants Bertram Adams, Steven Andrews,
                 Marybeth Henderson, Leland Holmes, Thomas
                 Kapper, Mary Palmer, and Joseph Walker’s
                 Dispositive Motion to Dismiss the Second Amended
                 Complaint and Motion to Dismiss-Motion for
                 Summary Judgment as to Counts V and VII and
                 Incorporated Memorandum of Law” (Doc. 95);




                                     Page 1 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 2 of 19 PageID 9727




            (4)    “Town of Redington Shores’ Motion for Sanctions”
                   (Doc. 137);

            (5)    “Defendant James Denhardt’s Motion for Sanctions”
                   (Doc. 138);

            (6)    “Defendants Henderson, Neal, Robinson, and Drumm’s
                   Motion for Sanctions as to Count II” (Doc. 139); and

            (7)    “Defendants Adams, Andrews, Henderson, Holmes,
                   Walker, Palmer, and Kapper’s Motion for Sanctions”
                   (Doc. 140).

        The Court held a hearing to address the motions to dismiss on June 10, 2020.

 (Doc. 110). Due to the nature of the qualified immunity and sovereign immunity

 arguments raised by Defendants, in an abundance of caution, the Court converted

 the motions to dismiss (Docs. 92; 94; and 95) into motions for summary judgment

 and gave the parties the opportunity to submit supplemental responses, including

 evidence. (Doc. 109). On June 20, 2020, Plaintiffs filed their responses in

 opposition to the motions. (Docs. 117; 118; 119). On June 26, 2020, Defendants

 filed their replies. (Docs. 131; 132; 134). After reviewing the motions, responses,

 replies, court file, and the record, the Court finds as follows:

                                   Factual Background

        Plaintiffs are various entities and persons associated with the premises

 known as the Redington Long Pier (“Pier”).1 Defendant Town of Redington Shores

 (“Town” or “Redington Shores”) is a municipal corporation located in Pinellas




 1 According to the allegations of the amended complaint, JERMC LTD. owns the premises, while
 JERMC Management manages and operates the Pier. JERMC Management is the general partner
 of JERMC LTD., with ownership interests. Nashaat and Soheir Antonious are both limited partners
 of JERMC LTD., with ownership interests.

                                           Page 2 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 3 of 19 PageID 9728




 County, and the individual Defendants are all former or current employees of

 Redington Shores. According to Plaintiffs, Defendants have “engaged in a

 conspiracy, pattern and practice to emotionally and financially injure the Plaintiffs,

 whereby they have maliciously engaged in: violations of the Sunshine Law,

 unlawful and selective code enforcement, extortion of permit fees, pursuance of bad

 faith litigation for personal and pecuniary gain, conspiracy to commit an unlawful

 taking of the Plaintiffs’ properties, interference with Plaintiffs’ contractual and

 business relationships, willful and wanton violation of the Plaintiffs’ constitutional

 rights, harassment and intimidation of the Plaintiffs’, defamation, and abuse of

 power.” (Doc. 6 at ¶ 29).

       The initial complaint, which was filed in state court on February 16, 2019,

 consisted of 286 paragraphs and 13 separate causes of action. (Doc. 1-1). After the

 case was removed, Plaintiffs filed an amended complaint.

       The 14-count first amended complaint, filed on March 25, 2019, consisted of

 over 300 paragraphs – including 160 paragraphs in the factual allegations section.

 (Doc. 6). The events described spanned from the alleged 2005 interference with the

 sale of the pier, to a more recent incident in 2018 involving a hotdog vendor. This

 complaint was dismissed by the Court for numerous pleading deficiencies, with

 leave to amend. (Doc. 85).

       The 9-count second amended complaint, filed on May 12, 2020, consists of

 over 300 paragraphs – including 173 paragraphs in the factual allegations section.




                                        Page 3 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 4 of 19 PageID 9729




 (Doc. 88). It remains clear to the Court that these parties have a long and

 complicated history.2

                                           Analysis

 Count V – Malicious Prosecution – Violation of 42 U.S.C. § 1983 Pursuant to
 the Fourth Amendment: Unreasonable Seizure

         In Count V, Plaintiffs allege that Defendants Denhardt, Palmer, Andrews,

 Walker, Holmes, Adams, Kapper, and Henderson violated their Fourth Amendment

 rights when, acting under the color of state law and in the scope of their

 employment, they instigated a malicious code enforcement action without a

 jurisdictional basis and unlawfully executed a lien against their property.3

         Absolute Immunity

         Denhardt, the Town attorney, argues that he is entitled to prosecutorial

 immunity for his role in code enforcement proceedings. The Court agrees. Because

 Denhardt advised the Town with respect to litigation in which the Town was

 engaged, he was involved in the code enforcement proceedings, and was engaged in

 the appellate proceedings, prosecutorial immunity will absolutely shield his actions



 2 The current discovery disputes and pending motions for sanctions filed by both parties
 only reaffirm this conclusion.
 3 This count contains several alternative theories of liability, including that (1) the named

 Defendants acted under the color of state law and in the scope of their employment to
 directly violate Plaintiffs’ constitutional rights (Doc. 88 at ¶ 243); (2) Holmes, Adams,
 Kapper, and Henderson had supervisory over Denhardt and were deliberately indifferent as
 to whether the Town had lawful jurisdiction to prosecute the code enforcement against
 Plaintiffs, and they are therefore vicariously liable for malicious prosecution (Id. at ¶ 244);
 and (3) Denhardt, Palmer, Andrews, Holmes, Adams, Kapper, and Henderson, who all had
 supervisory authority over Walker, failed to take remedial action and were deliberately
 indifferent as to whether Walker’s unlawful conduct would violate Plaintiffs’ constitutional
 rights, and they are therefore vicariously liable for his malicious prosecution (Id. at ¶ 246).


                                          Page 4 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 5 of 19 PageID 9730




 in initiating prosecution or presenting the Town’s case. See Sullivan v. City of New

 Port Richey, No. 85-459-CIV-T-17, 1988 WL 156289, at *16 (M.D. Fla. Sept. 13,

 1988). Consequently, Count V is dismissed with prejudice as to Denhardt.

         Qualified Immunity

         Even if Plaintiffs could state a claim for § 1983 malicious prosecution, they

 would not be entitled to relief because Defendants Palmer, Andrews, Walker, Holmes,

 Adams, Kapper, and Henderson are entitled to qualified immunity.

         As a threshold, the Court finds that Defendants were acting in the scope of

 their employment and discretionary authority at the relevant times. In their second

 amended complaint, Plaintiffs actually allege that that the Defendants were acting

 in the scope of their employment. See generally (Doc. 88 at ¶¶ 113-114; 234-235).

 Because Defendants were working under the authority of the Town of Redington

 Shores, and the imposition of a code enforcement lien is within the Town’s

 discretionary authority,4 Plaintiffs must overcome Defendants’ right to claim

 qualified immunity.5 See Cornett v. City of Lakeland, No. 8:06-cv-2386, 2008 WL

 2740328, at *7 (M.D. Fla. July 10, 2008).




 4See Fla. Const. art. VIII, § 2(b); § 166.021(1) & (4), F.S.; 162.01-162.13, F.S.
 5 The Court notes that Plaintiffs attempt to argue that the Defendants were not acting
 within their discretionary authority because they did not have jurisdiction to pursue the
 code enforcement action against Plaintiffs. However, in their responses in opposition,
 Plaintiffs only cite to cases involving out-of-jurisdiction arrests to argue that Defendants
 were acting outside the scope of their discretionary authority in this case. The Court does
 not find these cited cases persuasive. The Court also notes that there has been no
 determination that the Town did not have jurisdiction to enforce the City Code against the
 Plaintiffs and the Pier.

                                          Page 5 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 6 of 19 PageID 9731




        “Qualified immunity is an immunity from suit rather than a mere defense to

 liability.” Pearson v. Callahan, 555 U.S. 223, 237 (2009) (internal quotation

 omitted). Consequently, it is important to resolve questions of immunity at the

 “earliest possible stage in litigation.” Id. at 231. A qualified immunity defense may

 be raised in a motion to dismiss and resolved prior to discovery. See, e.g., Siegert v.

 Gilley, 500 U.S. 226, 232 (1991); Anderson v. Creighton, 483 U.S. 635, 646 n. 6

 (1987); Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Corbitt v. Vickers, 929 F.3d

 1304, 1311 (11th Cir. 2019); Barbee v. Naphcare, Inc., 216 F. App’x 851, 853 (11th

 Cir. 2007). Generally, it is appropriate to dismiss a complaint on qualified

 immunity grounds “when the complaint fails to allege the violation of a clearly

 established right.” Corbitt, 929 F.3d at 1311 (citing St. George v. Pinellas Cty., 285

 F.3d 1334, 1337 (11th Cir. 2002)).

       As the United States Supreme Court has explained,

              The doctrine of qualified immunity protects government
              officials from liability for civil damages insofar as their
              conduct does not violate clearly established statutory or
              constitutional rights of which a reasonable person would
              have known. Qualified immunity balances two important
              interests – the need to hold public officials accountable
              when they exercise power irresponsibly and the need to
              shield officials from harassment, distraction, and liability
              when they perform their duties reasonably. The
              protection of qualified immunity applies regardless of
              whether the government official’s error is a mistake of
              law, a mistake of fact, or a mistake based on mixed
              questions of law and fact.

 Pearson, 555 U.S. at 231 (internal quotations and citations omitted). To overcome a

 qualified immunity defense, a plaintiff must establish (1) the allegations make out a



                                       Page 6 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 7 of 19 PageID 9732




 violation of a constitutional right; and (2) if so, the constitutional right was clearly

 established at the time of the defendant’s alleged misconduct. Id. at 232 (citing

 Saucier v. Katz, 533 U.S. 194 (2001)); Corbitt, 929 F.3d at 1311. However, courts

 may exercise their discretion when deciding which of the two prongs should be

 addressed first, depending upon the unique circumstances in each particular case.

 Pearson, 555 U.S. at 236; Corbitt, 929 F.3d at 1311. In fact, a court “may grant

 qualified immunity on the ground that a purported right was not ‘clearly

 established’ by prior case law, without resolving the often more difficult question

 whether the purported right exists at all.” See Reichle v. Howards, 566 U.S. 658,

 665 (2012).

        “For a right to be clearly established, ‘the contours of the right must be

 sufficiently clear that a reasonable official would understand that what he is doing

 violates that right.’” Corbitt, 929 F.3d at 1311 (quoting Anderson, 483 U.S. at 640).

 After all, officials are not obligated “to be creative or imaginative in drawing

 analogies from previously decided cases,” and a general “awareness of an abstract

 right . . . does not equate to knowledge that [an official’s] conduct infringes the

 right.” Id. at 1311-12 (quoting Coffin v. Brandau, 642 F.3d 999, 1015 (11th Cir.

 2011)). A plaintiff may show that a constitutional right is clearly established by

 showing: “(1) a ‘materially similar case’; (2) pointing to a ‘broader clearly

 established principle’ that controls ‘the novel facts of the situation;’ (3) or

 demonstrating that the conduct involved in the case ‘so obviously violates the

 constitution that prior case law is unnecessary.’” Lindbloom v. Manatee County, No.



                                         Page 7 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 8 of 19 PageID 9733




 8:18-cv-2642-T-02AEP, 2019 WL 2503145, at *10 (M.D. Fla. June 17, 2019) (quoting

 Terrell v. Smith, 668 F.3d 1244, 1255-56 (11th Cir. 2012)). “In this circuit, the law

 can be ‘clearly established’ for qualified immunity purposes only by decisions of the

 U.S. Supreme Court, Eleventh Circuit Court of Appeals, or the highest court of the

 state where the case arose.” Shuford v. Conway, 666 F. App’x 811, 816-17 (11th Cir.

 2016) (quoting Jenkins by Hall v. Talladega City Bd. of Educ., 115 F.3d 821, 826 n.4

 (11th Cir. 1997)).

       Because the Court is considering the qualified immunity issue at this stage of

 the proceedings, the Court relies on the well-pleaded facts alleged by Plaintiffs in

 their second amended complaint. Accepting Plaintiffs’ well-pleaded facts as true,

 the Court finds that clearly established law does not show that the lien at issue in

 this case violated the Constitution.

       Although Plaintiffs generally allege that the code enforcement lien

 constituted a violation of their Fourth Amendment rights, Plaintiffs have failed to

 cite to any specific decision by the United States Supreme Court, Eleventh Circuit

 Court of Appeals, or Supreme Court of Florida to support this argument. Instead,

 Plaintiffs argue – in the abstract – that a lien may constitute an interest that

 interferes with property rights, citing to Soldal v. Cook County, Ill., 506 U.S. 56

 (1992). However, the facts of Soldal, which involved the actual physical seizure of a

 mobile home and did not address liens, are easily distinguishable. Plaintiffs also

 point to decisions concerning whether the imposition of tax liens or the freezing of

 bank assets establish meaningful interference with a possessory right. However,



                                        Page 8 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 9 of 19 PageID 9734




 these cases were not decided by the United States Supreme Court, Eleventh Circuit

 Court of Appeals, or Supreme Court of Florida, and the cases do not demonstrate

 that the code enforcement lien at issue here constitutes a clear violation of a

 constitutional right.

       Defendants are not required to be creative by drawing analogies from a

 previously decided case, and awareness of an abstract right does not establish

 knowledge that the Defendants’ imposition of a code enforcement lien infringed on

 Plaintiffs’ Fourth Amendment rights. See Corbitt, 929 F.3d at 1311-12. Moreover,

 the only case that the Court has been able to find that appears to address this issue

 concluded that a code enforcement inspection and resulting lien did not amount to a

 Fourth Amendment search and seizure. See Bey v. City of Tampa Code

 Enforcement, No. 8:14-cv-954-T-27AEP, 2014 WL 4629665, at *4 (M.D. Fla. July 25,

 2014), affirmed in part, vacated in part, remanded by Bey v. City of Tampa Code

 Enforcement, 607 F. App’x 892 (11th Cir. 2015).

       Even accepting all of Plaintiffs’ well-pleaded facts as true, the Court

 concludes that the imposition of a lien based on an allegedly unlawful code

 enforcement proceeding does not constitute a “clear violation” of the Fourth

 Amendment. As such, the Court finds that Defendants are entitled to qualified

 immunity as to Plaintiffs’ § 1983 malicious prosecution claim. Count V is therefore

 dismissed with prejudice as to Defendants Palmer, Andrews, Walker, Holmes,

 Adams, Kapper, and Henderson.




                                       Page 9 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 10 of 19 PageID 9735




  Count VII – Equal Protection Clause – Violation of 42 U.S.C. § 1983
  Pursuant to the Fourteenth Amendment: Unlawful and Selective Code
  Enforcement

         In Count VII, Plaintiffs allege that Defendants Denhardt, Palmer, Andrews,

  Walker, Holmes, Adams, Kapper, and Henderson violated their Fourteenth

  Amendment rights through unlawful and selective code enforcement.6 Plaintiffs

  proceed under a “class of one” theory and do not specifically identify any

  comparator. Plaintiffs generally allege that Defendants acted with malice, with the

  knowledge and intent that they would emotionally and financially injure Plaintiffs,

  but they provide no specific facts to support this conclusory allegation.

         As the Court explained in its prior Order, to sustain an equal protection

  claim based on a “class of one” theory, a plaintiff must show that the plaintiff was

  treated differently from similarly situated individuals, and that there is no rational

  basis for the difference in treatment. See Strickland v. Alderman, 74 F.3d 260, 264

  (11th Cir. 1996). Under Eleventh Circuit precedent, a plaintiff is required to

  identify a comparator to demonstrate discriminatory conduct and cannot rely “broad

  generalities” when doing so. Eisenberg v. City of Miami Beach, 1 F. Supp. 3d 1327,

  1340 (S.D. Fla. 2014)

         The Court previously dismissed this claim as facially insufficient but gave

  Plaintiffs leave to amend to cure identified defects. Here, Plaintiffs have again

  failed to allege the existence of at least one similarly situated comparator, and they

  have only generally alleged that the treatment they received was different from that


  6Plaintiffs again, in confusing fashion, lump multiple alternative theories of liability as
  part of this distinct claim for relief, including direct liability and vicarious liability.

                                           Page 10 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 11 of 19 PageID 9736




  of others similarly situated.7 As such, the claim again fails to meet the requisite

  Eleventh Circuit standard for equal protection claims.

         In its prior Order, the Court acknowledged an exception to the general

  comparator requirement used by the Seventh Circuit, which “recognizes class of one

  claims in cases where illegitimate governmental conduct or animus is easily

  demonstrated[,] but similarly situated individuals are difficult to find.” Eisenberg, 1

  F. Supp. 3d at 1340 (quoting Swanson v. City of Chetek, 719 F.3d 780, 784 (7th Cir.

  2013)). Although it did not appear that the Eleventh Circuit has addressed this

  particular issue, the Court was willing to entertain whether Plaintiffs could meet

  the Seventh Circuit’s standard for equal protection claims.

         In this case, Plaintiffs have not pleaded “such obviously harassing or

  malicious conduct on [Defendants’] part so that unequal treatment may be

  inferred.” See id. at 1342. In Eisenberg, the court held that although the plaintiffs

  alleged a pattern of pretextual regulation motivated by malice – including

  numerous code violations – the citations and shutdowns by City officials did not

  “sufficiently demonstrate an obvious campaign of malicious harassment . . .” Id. at

  1342. In this case, Plaintiffs make similar allegations of a pattern of pretextual

  regulation motivated by malice. Here, the Court finds that the malicious acts




  7 The Court specifically notes that Plaintiffs do not actually allege that any other persons or
  entities were in violation of the Town Code but not prosecuted. They only allege generally
  that they were treated differently than other residents of the Town (Doc. 88 at ¶ 273), and
  that they were “the only individuals in Town maliciously targeted by the Defendants for
  years of harassing code enforcement litigation that was not based on the Town’s lawful
  jurisdiction, and moreover, targeted for the execution of an unlawful Lien Order on their
  property” (Id. at ¶ 275).

                                           Page 11 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 12 of 19 PageID 9737




  alleged – including one code enforcement proceeding and alleged interference with

  contractual and business dealings – do not sufficiently demonstrate obvious

  harassing or malicious conduct by Defendants. Furthermore, the conduct alleged is

  not arbitrary or irrational where it had a “conceivable legitimate purpose – to obtain

  compliance with the City Code and protect the health and safety of the public.” See

  id. As a result, the Court finds that Plaintiffs have again failed to sufficiently state

  a claim for violation of their Fourteenth Amendment rights.

        A district court must generally permit a plaintiff at least one opportunity to

  cure deficiencies before dismissing a claim or complaint with prejudice. See Vibe

  Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). “Implicit in such a

  repleading order is the notion that if the plaintiff fails to comply with the court’s

  order – by filing a repleader with the same deficiency – the court should strike his

  pleading or, depending on the circumstances, dismiss his case and consider the

  imposition of monetary sanctions.” Jackson v. Bank of America, N.A., 898 F.3d

  1348, 1358 (11th Cir. 2018) (internal quotations and citation omitted). Because the

  Court has already given Plaintiffs an opportunity to cure these deficiencies but they

  have failed to do so, Count VII is dismissed with prejudice.

  Count IX – Negligent Retention of Walker: Violation of 42 U.S.C. § 1983
  Pursuant to the Fourth Amendment

        In Count IX, Plaintiffs allege that Defendant Town of Redington Shores

  violated their Fourth Amendment rights by negligently retaining Walker, who they

  allege conducted unlicensed inspections in violation of Chapter 468, F.S., including

  inspections at the Pier. Although the parties have been litigating this particular


                                        Page 12 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 13 of 19 PageID 9738




  lawsuit since March 20, 2019, this claim was raised, for the first time, in Plaintiffs’

  second amended complaint, filed on May 12, 2020.

         To state a claim under § 1983, a litigant must allege a deprivation of a federal

  right by a person acting under color of state law. Hansel v. All Gone Towing Co.,

  132 F. App’x 308, 309 (11th Cir. 2005). A municipality or local government is liable

  for civil rights violations committed by an individual acting “under color of any

  statute, ordinance, regulation, [or] custom.” See Monell v. New York City Dept. of

  Social Servs., 436 U.S. 658, 690 (1978). However, a municipality cannot be held

  liable based on a theory of respondeat superior. Id. at 691. Instead, a municipality

  is only liable for injury caused by an employee when a “policy or custom, whether

  made by its lawmakers or by those whose edicts or acts may fairly be said to

  represent official policy, inflicts the injury.” Id. at 694. To establish liability, these

  policies and customs must be “so permanent and well settled” so as to have “the

  force of law.” Id. at 691. Additionally, “a plaintiff must show that the municipal

  action was taken with the requisite degree of culpability and must demonstrate a

  direct causal link between the municipal action and the deprivation of federal

  rights.” Bd. Of Cty. Comm’rs of Bryan County, Okl. v. Brown, 520 U.S. 397 (1997).

         Negligent retention occurs when, “during the course of employment, the

  employer [became] aware or should have become aware of problems with an

  employee that indicated his unfitness, and the employer fail[ed] to take further

  action such as investigating, discharge, or reassignment.” Groover v. Polk County

  Bd. Of Cty. Comm’rs, No. 8:18-cv-2454-T-02TGW, 2020 WL 2307558, at *5 (M.D.



                                         Page 13 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 14 of 19 PageID 9739




  Fla. May 8, 2020) (citing Degitz v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451, 1461

  (M.D. Fla. 1998)). Plaintiffs allege that Redington Shores did not sufficiently

  investigate or supervise Walker, a Town employee, which allowed him to conduct

  hundreds of unlicensed building inspections, including the inspection at the Pier

  that resulted in a code enforcement lien.

        Redington Shores first argues that the June 23, 2015, code enforcement

  hearing before a special master is governed by Chapter 162, F.S. rather than

  Chapter 468, F.S. The text of the statutes appears to support this argument –

  Chapter 468 addresses building code administration and inspections conducted

  pursuant to permits, while Chapter 162 authorizes the imposition of administrative

  fines to enforce codes and ordinances. See §§ 468.601; 162.02, F.S. Importantly,

  Chapter 162 does not require a license to conduct code enforcement inspections; it

  only requires authorization by the local authority. If true, Plaintiffs would not be

  able to plausibly state a claim for relief for negligent retention against the Town

  since they could not sufficiently allege any duty, breach, or causal connection

  between the conduct and injury.

        The Court need not make this determination, however, because even in the

  context of Chapter 468, the Court finds that Plaintiffs have failed to plausibly state

  a claim for relief for negligent supervision under § 1983. “A person injured by a

  government actor in the course of enforcing the laws for the general protection of

  the public ordinarily has no claim, because the actor owes no actionable common-

  law duty of care to the general public.” Vaden v. Campbell, No. 4:09cv12-RH/WCS,



                                       Page 14 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 15 of 19 PageID 9740




  2009 WL 1919474, at *3 (N.D. Fla. July 2, 2009). Rather, an individual injured by a

  government actor only has a claim “if the government actor owes the person a

  special duty of care.” Id.

        Moreover, the injury must be based on an injury resulting from a common-

  law tort recognized in Florida. See, e.g., Wheeler v. Blackbear Two, LLC, No. 6:12-

  cv-583-Orl-37TBS, 2012 WL 3596128, at *2 (M.D. Fla. Aug. 21, 2012); Jones v.

  Spherion Atl. Enter., LLC, No. 6:10-cv-833-Orl-31GJK, 2010 WL 11626722, at *4

  (M.D. Fla. Sept. 29, 2010); Gutman v. Quest Diagnostics Clinical Lab., Inc., 707 F.

  Supp. 2d 1327, 1331-32 (S.D. Fla. 2010); Atmore v. City of Lake Wales, No. 8:08-cv-

  2320-T-27EAJ, 2009 WL 10670908, at *3 (M.D. Fla. Dec. 1, 2009); Hernandez v.

  Manatee County, No. 8:05-cv-1434-T-30EAJ, 2006 WL 8440095, at *1 (M.D. Fla.

  Oct. 23, 2006); Freese v. Wuesthoff Health Sys., Inc., No. 6:06-cv-175-Orl-31JGG,

  2006 WL 1382111, at *8 (M.D. Fla. May 19, 2006); Scelta v. Delicatessen Support

  Servs., Inc., 57 F. Supp. 2d 1327, 1248 (M.D. Fla. 1999).

        Upon review, the Court finds that Plaintiffs have failed to state a § 1983

  negligent supervision claim. First, Plaintiffs have failed to sufficiently plead a

  policy or custom that was the moving force behind a constitutional violation. They

  do not actually allege that the code enforcement violations, proceedings, or resulting

  lien were caused by the Town’s “custom” of conducting unlicensed inspections or

  even by Walker’s lack of a license. Moreover, as the Court noted in its analysis of

  Count V, it is not clear whether a code enforcement lien constitutes a seizure under

  the Fourth Amendment, and the only case the Court is aware of concludes that a



                                        Page 15 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 16 of 19 PageID 9741




  code enforcement lien is not a Fourth Amendment violation.

        As to the elements of negligent supervision, Plaintiffs do not allege the

  existence of a recognized special duty of care. Instead, they only allege the

  existence of a general duty of care to enforce the licensure requirements of the

  building code and a duty to ensure that inspectors are properly licensed. A duty of

  care to the general public cannot support a negligent supervision claim.

        Additionally, Plaintiffs have failed to allege that Walker committed a

  common-law tort against them. Instead, Plaintiffs only appear to allege that

  Walker violated Florida statutes and/or their Fourth Amendment rights by

  conducting inspections without the appropriate license. Plaintiffs also do not

  sufficiently allege that the alleged breach of duty here – the retention of an

  unlicensed inspector – caused their injury.

        Finally, the Court notes that nothing in Chapter 468 demonstrates any

  legislative intent to give private citizens a right of recovery based on a

  municipality’s negligent inspection of their property. It appears that the licensure

  requirement is intended to protect the health and safety of the public, not the

  personal or property interests of private citizens, and the chapter only provides for

  disciplinary measures against any persons in violation.

        Normally, the Court would dismiss this claim without prejudice and permit

  Plaintiffs the opportunity to amend. However, the Court has already dismissed claims

  without prejudice, and Plaintiffs have previously failed to correct pleading deficiencies

  identified by this Court. Therefore, Count IX is dismissed with prejudice. See PNC

  Bank, N.A. v. M.D.K. Holdings, LLC, No. 6:14-cv-598-Orl-41TBS, 2014 WL 12685922,

                                         Page 16 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 17 of 19 PageID 9742




  at *2 (citing Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir.

  2002)).

  Counts I, II, III, IV, VI, and VIII

        In light of the Court’s dismissal with prejudice of the federal claims in Counts

  V, VII, and IX, and in the interest of judicial economy and convenience, the Court

  declines to exercise supplemental jurisdiction under 28 U.S.C. § 1367(c) over

  Plaintiffs’ claims arising under state law. See Carnegie-Mellon Univ. v. Cohill, 484

  U.S. 343, 350 n.7 (1988); Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088-89 (11th

  Cir. 2004); Martelli v. Knight, No. 8:19-cv-441-T-02SPF, 2020 WL 3440582, at *8-9

  (M.D. Fla. June 23, 2020). Consequently, Counts I, II, III, IV, VI, and VIII are

  hereby dismissed without prejudice. As to these state law claims, the Court tolls the

  statute of limitations for sixty days.

  Motions for Sanctions

        Defendants have also filed several motions for sanctions against Plaintiffs,

  arguing that neither Plaintiffs nor counsel undertook a sufficient pre-suit

  investigation to discover whether a reasonable factual basis existed for their claims,

  and that making and maintaining these claims constitutes bad faith. (Docs. 137;

  138; 139; 140). Upon review, the Court finds that Plaintiffs’ federal claims do not

  appear frivolous or made in bad faith. The motions for sanctions are therefore

  denied as to the federal claims. The Court declines to address any sanctions

  requests related to the state law claims since the Court has determined that it will

  not exercise supplemental jurisdiction over the state law claims. As a result, the

  motions for sanctions as to the state law claims are dismissed without prejudice.

                                           Page 17 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 18 of 19 PageID 9743




        It is therefore

        ORDERED, ADJUDGED, and DECREED:

        (1)    “Town of Redington Shores’ Dispositive Motion to Dismiss Plaintiffs’
               Second Amended Complaint and Incorporated Memorandum of Law”
               (Doc. 92) is GRANTED IN PART. The Court GRANTS the motion to
               the extent that it finds that Plaintiffs have failed to sufficiently allege
               a § 1983 negligent retention claim in Count IX, and this count is
               dismissed with prejudice. The Court DECLINES to address the other
               arguments raised by Redington Shores in its motion.

        (2)    “Defendant James Denhardt’s Dispositive Motion to Dismiss First
               Amended Complaint and Incorporated Memorandum of Law” (Doc. 94)
               is GRANTED IN PART. The Court GRANTS the motion to the
               extent that it finds that Defendant James Denhardt is entitled to
               absolute immunity as to Count V, so this count against him is
               dismissed with prejudice. The Court also GRANTS the motion to the
               extent that it finds that Plaintiffs have failed to state an equal
               protection claim in Count VII, so this count is also dismissed with
               prejudice as to Denhardt. The Court DECLINES to address the other
               arguments raised by Denhardt in his motion.

        (3)    “Defendants Bertram Adams, Steven Andrews, Marybeth Henderson,
               Leland Holmes, Thomas Kapper, Mary Palmer, and Joseph Walker’s
               Dispositive Motion to Dismiss the Second Amended Complaint and
               Motion to Dismiss-Motion for Summary Judgment as to Counts V and
               VII and Incorporated Memorandum of Law” (Doc. 95) is GRANTED
               IN PART. The Court GRANTS the motion to the extent that it finds
               that Defendants Adams, Andrews, Henderson, Holmes, Kapper,
               Palmer and Walker are entitled to qualified immunity as to Count V,
               so this count is dismissed with prejudice as to these Defendants. The
               Court also GRANTS the motion to the extent that it finds that
               Plaintiffs have failed to state an equal protection claim in Count VII,
               so this count is dismissed with prejudice as to these Defendants. The
               Court DECLINES to address the other arguments raised by these
               Defendants in their motions.

        (4)    Counts V, VII, and IX are hereby DISMISSED WITH PREJUDICE.

        (5)    In light of the Court’s dismissal with prejudice of Counts V, VII, and
               IX, the Court DECLINES to exercise supplemental jurisdiction under
               28 U.S.C. § 1367(c) over Plaintiffs’ claims arising under state law.
               Consequently, Counts I, II, III, IV, VI, and VIII are hereby


                                        Page 18 of 19
Case 8:19-cv-00688-TPB-AAS Document 147 Filed 07/23/20 Page 19 of 19 PageID 9744




                DISMISSED WITHOUT PREJUDICE. Pursuant to 28 U.S.C. §
                1367(d), the period of limitations for Plaintiffs’ state law claims shall
                be tolled for 60 days after dismissal unless state law provides for a
                longer tolling period.

        (6)     Defendants’ motions for sanctions (Docs. 137, 138, 139, and 140) are
                DENIED as to the federal law claims. The Court DECLINES to
                address any requests for sanctions as to the state law claims, so these
                requests for sanctions are DISMISSED WITHOUT PREJUDICE.

        (7)     The Clerk is directed to terminate any pending motions and deadlines,
                and thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of

  July, 2020.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




                                         Page 19 of 19
